Judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of violating section 70, subdivision 5-a, of the Vehicle and Traffic Law, in leaving the place of an accident without reporting, unanimously affirmed. The evidence presented a question of fact as to whether the defendant knew or was bound to know that his car had collided with that of the complainant. Present — Lazansky, P. J., Davis. Johnston, Adel and Taylor, JJ.